EXHIBIT 10.2

 

LONE STAR TECHNOLOGIES, INC.
FORM OF DIRECTOR AND OFFICER
RESTRICTED STOCK AGREEMENT

 

RESTRICTED STOCK
GRANTED PURSUANT TO THE
2004 LONG-TERM INCENTIVE PLAN

 

Section 1.               Date of Grant.  This grant of restricted stock is made
on [          ], 20[    ] (the “Date of Grant”) pursuant to and subject to the
terms hereof and all of the terms and conditions of the 2004 Long-Term Incentive
Plan (the “Plan”) of Lone Star Technologies, Inc. (“LST”).

 

Section 2.               Grant.  LST hereby grants to [               ] (the
“Participant”) [         ] shares (the “Shares”) of Common Stock, $1.00 par
value per share, of LST (“Common Stock”) subject to the restrictions and upon
the terms and conditions hereinafter stated.

 

Section 3.               Restrictions on Transferability.  The Shares shall not
be sold, assigned, transferred, disposed of, pledged or otherwise hypothecated
by Participant other than to LST until they are vested in accordance with the
terms hereof.

 

Section 4.               General and Accelerated Vesting.  Unless vesting is
accelerated in accordance with this Section or Section 5 hereof, Participant’s
ownership of the Shares not previously forfeited shall vest on the date which is
72 months after the Date of Grant.  Non-vested Shares not previously forfeited
shall immediately vest in Participant if Participant’s employment [service as a
director] terminates by reason of Participant’s death, retirement after age 65
or retirement with the consent of LST (subject, in the case of retirement, to
such other conditions as LST may impose).  In addition, if there is a Change in
Control (within the meaning of Section 9(d) of the Plan) and, within two years
after the Change in Control, Participant’s employment [service as a director] is
terminated by the Company without Cause (within the meaning of
Section 5(e)(ii) of the Plan) or is terminated by Participant as a result of a
reduction of his compensation or any material change in location, authority,
duties or other working conditions of his employment [service as a director],
all of the Shares not then vested and not previously forfeited shall immediately
vest in Participant upon the date of such termination.

 

Section 5.               Performance-Based Vesting.  Non-vested Shares not
previously forfeited will become vested in accordance with the performance
matrix set forth in Schedule A annexed hereto. For the purposes of Schedule A,
the “200[X] Objective” is the income before taxes (“IBT”) of LST presented in
its Base Action Plan (“BAP”) for 200[X]; the “200[Y] Objective” is LST’s IBT
presented in its 200[Y] BAP; the “200[Z] Objective” is LST’s IBT presented in
its 200[Z] BAP; the “200[X] Objective Shortfall” is the excess, if any, of the
200[X] Objective over LST’s IBT for the year ended December 31, 200[X]; and the
“200[Y] Objective Shortfall” is the excess, if any, of the 200[Y] Objective over
LST’s IBT for the year ended December 31, 200[Y].  If any Shares become vested
under Rows I or J of Schedule A, then Rows C and G shall become inapplicable. 
If any Shares become vested under Rows K or L of Schedule A, then

 

1

--------------------------------------------------------------------------------


 

Rows D and F shall become inapplicable.  If any Shares become vested under this
Section 5, then Section 4 shall cease to apply and future vesting, if any, will
be determined under this Section 5 (subject to acceleration under the second and
third sentences of Section 4 above).  Determinations as to whether the 200[X]
Objective, 200[Y] Objective or 200[Z] Objective has been achieved, whether the
200[Y] IBT equals or exceeds the sum of the 200[Y] Objective and the 200[X]
Objective Shortfall or whether the 200[Z] IBT equals or exceeds the sum of the
200[Z] Objective and the 200[Y] Objective Shortfall, shall be made by the Human
Resources Committee of LST (the “Human Resources Committee”) based on audited
financial statements for the appropriate year.  Any vesting of Shares for a
particular year shall become effective as of the date of the applicable
determination by the Human Resources Committee.  Any decision of the Human
Resources Committee as to any question with respect to the Shares granted
hereunder shall be final and conclusive on all persons.

 

Section 6.               Forfeiture. The Participant shall forfeit any unvested
Shares upon the termination of the Participant’s employment with LST (other than
a termination of employment that results in the vesting of Participant’s Shares
pursuant to the provisions hereof).

 

Section 7.               Stock Certificates.  LST shall retain physical
possession of the certificate(s) evidencing the Shares until the Shares become
vested or the Shares are forfeited. Participant shall deliver to LST stock
powers, endorsed in blank, relating to the Shares as soon as practical after the
Date of Grant.

 

Section 8.               Voting and Dividends.  All voting rights with respect
to the Shares shall be exercisable by Participant notwithstanding the
restrictions imposed on the Shares herein.  Any cash dividends paid on the
Shares shall be remitted to Participant, subject to applicable withholding. 
Stock distributed in connection with a stock split or stock dividend with
respect to the Shares shall be subject to the restrictions and risk of
forfeiture to the same extent as the Shares.

 

Section 9.               Tax Withholding.  When the restrictions imposed on any
of the Shares lapse, the Participant shall pay to LST in cash, or in Shares, or
make other arrangements satisfactory to LST regarding the payment of, any
federal, state or local taxes required by law to be withheld with respect to the
Shares, and LST and its subsidiaries shall, to the extent permitted by law, have
the right to deduct from any payment otherwise due to Participant any federal,
state or local tax required by law to be withheld with respect to the Shares.
Notwithstanding the foregoing, if Participant elects, within 30 days of the Date
of Grant, to include in taxable income the fair market value of the Shares,
Participant shall promptly pay to LST in cash any federal, state or local taxes
required to be withheld with respect to the Shares.

 

Section 10.             Rights of Participant.  Nothing herein contained shall
confer on Participant any right with respect to the continuation of directorship
or employment or interfere with the right of LST or LST’s shareholders, as
applicable, to terminate such directorship or employment.

 

Section 11.             Provisions of the Plan Control. This restricted stock
grant is subject to all the terms, conditions and provisions of the Plan, a copy
of which has been furnished or made available to Participant, and to such rules,
regulations and interpretations as may be established or made by the Human
Resources Committee acting within the scope of its authority and

 

2

--------------------------------------------------------------------------------


 

responsibility under the Plan. The applicable provisions of the Plan shall
govern in any situation where this instrument is silent or where the applicable
provisions of this instrument are contrary to or not reconcilable with such Plan
provisions.

 

Section 12.             Miscellaneous.  LST shall have the right to offset
against its obligation to deliver any of the Shares any outstanding amounts owed
by Participant to LST at the time those Shares would otherwise be delivered.
This restricted stock grant shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to its principles of
conflict of laws. The terms of this award may not be amended, except as provided
in the Plan or by a written instrument executed by LST and Participant.

 

 

LONE STAR TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

 

 

Achievement

 

2006

 

2007

 

2008

 

2009

 

2010

 

2011

 

A

 

None of 2005 Objective, 2006 Objective or 2007 Objective achieved.

 

0

 

0

 

0

 

0

 

0

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B

 

2005 Objective achieved but neither 2006 Objective nor 2007 Objective achieved.

 

331/3

%

0

 

0

 

0

 

0

 

662/3

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C

 

2006 Objective achieved but neither 2005 Objective nor 2007 Objective achieved.

 

0

 

331/3

%

0

 

0

 

0

 

662/3

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

2007 Objective achieved but neither 2005 Objective nor 2006 Objective achieved.

 

0

 

0

 

331/3

%

0

 

0

 

662/3

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E

 

Both 2005 Objective and 2006 Objective achieved but 2007 Objective not achieved.

 

331/3

%

331/3

%

0

 

0

 

0

 

331/3

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F

 

Both 2005 Objective and 2007 Objective achieved but 2006 Objective not achieved.

 

331/3

%

0

 

331/3

%

0

 

0

 

331/3

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G

 

Both 2006 Objective and 2007 Objective achieved but 2005 Objective not achieved.

 

0

 

331/3

%

331/3

%

0

 

0

 

331/3

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H

 

Each of 2006, 2007 and 2008 Objectives achieved.

 

331/3

%

331/3

%

331/3

%

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

2005 Objective not achieved but 2006 IBT equals or exceeds sum of (i) 2006
Objective and (ii) 2005 Objective Shortfall. 2007 Objective not achieved.

 

0

 

662/3

%

0

 

0

 

0

 

331/3

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J

 

2005 Objective not achieved but 2006 IBT equals or exceeds sum of (i) 2006
Objective and (ii) 2005 Objective Shortfall. 2007 Objective achieved.

 

0

 

662/3

%

331/3

%

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K

 

2005 Objective not achieved. 2006 Objective not achieved but 2007 IBT equals or
exceeds sum of (i) 2007 Objective and (ii) 2006 Objective Shortfall.

 

0

 

0

 

662/3

%

0

 

0

 

331/3

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L

 

2005 Objective achieved. 2006 Objective not achieved but 2007 IBT equals or
exceeds sum of (i) 2007 Objective and (ii) 2006 Objective Shortfall.

 

331/3

%

0

 

662/3

%

—

 

—

 

—

 

 

--------------------------------------------------------------------------------